Cook, J.,
dissenting. Certainly the Ohio Constitution is a document of independent force, and it may accord greater civil liberties and protections to our citizens than the federal Constitution requires. Arnold v. Cleveland (1993), 67 Ohio St.3d 35, 616 N.E.2d 163, paragraph one of the syllabus. But the essential question in this case is whether the Ohio Constitution requires courts to subject a generally applicable law to the most rigorous judicial scrutiny when a plaintiff claims that the law incidentally burdens his or her religious beliefs or practices. I do not join the majority today, because I conclude that our Constitution’s independent recognition of “rights of conscience” does not justify rejecting the reasoning of the United States Supreme Court in Oregon Dept. of Human Resources, Emp. Div. v. Smith (1990), 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876.
In Smith, the Supreme Court recognized the general principle that “ ‘[ejonscientious scruples have not, in the course of the long struggle for religious toleration, relieved the individual from obedience to a general law not aimed at the promotion or restriction of religious beliefs. The mere possession of religious convictions which contradict the relevant concerns of a political society does not relieve the citizen from the discharge of political responsibilities.’ ” Smith, supra, 494 U.S. at 879, 110 S.Ct. at 1600, 108 L.Ed.2d at 885-886, quoting Minersville School Dist. Bd. of Edn. v. Gobitis (1940), 310 U.S. 586, 594-595, 60 S.Ct. 1010, 1012-1013, 84 L.Ed. 1375, 1379.
The answer in each .case as to whether an individual’s religious beliefs may excuse compliance with a generally applicable law depends primarily on the level of judicial scrutiny deemed appropriate for review of the constitutional question. Today, the majority decides that Ohio courts shall continue to review such questions using the most exacting scrutiny in our judicial arsenal — the “compel*72ling state interest” standard — and declines to align our jurisprudence with that of the federal courts following Smith.
To support its departure from the Supreme Court’s recent free exercise jurisprudence, the majority cites the textual differences between Ohio’s Constitution and the First Amendment. And some textual differences certainly exist. But only last year, this court determined that even though the text of Section 7, Article I of the Ohio Constitution is “quite different” from the First Amendment, Ohio’s religion clauses are, nevertheless, the “approximate equivalent” of those found in the Bill of Rights. Simmons-Harris v. Goff (1999), 86 Ohio St.3d 1, 10, 711 N.E.2d 203, 211-212. Accordingly, we adopted the federal Lemon test for Establishment Clause claims asserted under the Ohio Constitution because the Lemon test is “a logical and reasonable method by which to determine whether a statutory scheme establishes religion.” Id. at 10, 711 N.E.2d at 211. See Lemon v. Kurtzman (1971), 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745. Ohio’s “Free Exercise” Clause should be analyzed according to the Smith thinking for the same reason that our Simmons-Harris decision applied Lemon to Ohio’s “Establishment Clause.” Smith reasoned that the application of the compelling-state-interest test to all free-exercise claimants is neither logical nor reasonable.
We are accustomed to the application of strict scrutiny in the context of free speech and racial discrimination. When a court strictly scrutinizes racially discriminatory laws or content-based restrictions on speech, the rigorous judicial review produces equal treatment and an unrestricted flow of ideas. Smith, supra, 494 U.S. at 885-886, 110 S.Ct. at 1604, 108 L.Ed.2d at 890. As Justice Scalia noted for the majority, both of these results are “constitutional norms.” Id. On the other hand, “what [strict scrutiny] would produce here — a private right to ignore generally applicable laws — is a constitutional anomaly.” Id. at 886, 110 S.Ct. at 1604, 108 L.Ed.2d at 890.
Smith noted another anomaly in trying to review free-exercise claims under the compelling-state-interest standard. There are no legal standards by which judges can consider, understand, weigh, and/or measure the particular religious beliefs of each plaintiff. “What principle of law or logic can be brought to bear to contradict a believer’s assertion that a particular act is ‘central’ to his personal faith? * * * Repeatedly and in many different contexts, we have warned that courts must not presume to determine the place of a particular belief in a religion or the plausibility of a religious claim.” Smith, supra, 494 U.S. at 887, 110 S.Ct. at 1604, 108 L.Ed.2d at 891. Yet the majority here says that a judge must “first look at the beliefs of the person affected by the state action, and how those beliefs are affected by the state action. * * * [T]he plaintiff must show that his religious beliefs are truly held and that the governmental enactment has a coercive effect against him in the practice of his religion.” (Emphasis added.)
*73Smith also warned that the application of the compelling-state-interest standard to free-exercise claimants could impair the state’s ability to enforce what the citizens intend to be universally applicable rules. As the Smith court reasoned, “The government’s ability to enforce generally applicable prohibitions of socially harmful conduct * * * ‘cannot depend on measuring the effects of a governmental action on a religious objector’s spiritual development.’ ” Smith, supra, 494 U.S. at 885, 110 S.Ct. at 1603, 108 L.Ed.2d at 889-890, quoting Lyng v. Northwest Indian Cemetery Protective Assn. (1988), 485 U.S. 439, 451, 108 S.Ct. 1319, 1326, 99 L.Ed.2d 534, 548. “Any society adopting such a system would be courting anarchy, but that danger increases in direct proportion to the society’s diversity of religious beliefs, and its determination to coerce or suppress none of them.” Smith, supra, 494 U.S. at 888, 110 S.Ct. at 1605, 108 L.Ed.2d at 892.
Of course, the majority’s approach accords with our country’s tradition of religious freedom. The compelling-state-interest standard shields individuals who suffer from those forms of discrimination that inevitably result from the application of general laws to the diverse members of our increasingly multicultural society. See id., 494 U.S. at 903, 110 S.Ct. at 1613, 108 L.Ed.2d at 902 (O’Connor, J., concurring in judgment). But when we weigh the potential benefits of reviewing free-exercise claims under the compelling-state-interest standard against the shortcomings of such an approach, Smith’s analysis seems more judicious. The Smith court simply determined that strict scrutiny should be the exception, not the rule — an approach entirely consistent with the limited application of the compelling-state-interest standard in other legal contexts. City of Boerne v. Flores (1997), 521 U.S. 507, 514, 117 S.Ct. 2157, 2161, 138 L.Ed.2d 624, 635.
Finally, nothing in Smith —if we had adopted its reasoning today — would have prevented Ohio citizens from seeking specific religious accommodations in the General Assembly. Even Smith’s staunchest critics concede that legislatures in this country have a long history of granting religious exemptions to otherwise generally applicable laws. See City of Boerne v. Flores, supra, 521 U.S. at 558-559, 117 S.Ct. at 2182-2183, 138 L.Ed.2d at 662-663 (O’Connor, J., dissenting, discusses the practice of pre-Constitutional legislatures excusing pacifists such as Quakers and Mennonites from military service). A system that encourages citizens to pursue legislative accommodations to otherwise generally applicable laws intrudes less on the legislative sphere than the rigorous judicial scrutiny of facially neutral laws that today’s decision will surely increase.
Conclusion
In Smith, the Supreme Court conceded that its refusal to apply strict scrutiny could, at times, disadvantage religious minorities whose belief systems are inadvertently offended by generally applicable laws. Smith, supra, 494 U.S. at *74890, 110 S.Ct. at 1606, 108 L.Ed.2d at 893. But the Smith court preferred a deferential approach to “a system in which each conscience is a law unto itself or in which judges weigh the social importance of all laws against the centrality of all religious beliefs.” Id. Today, the majority chooses the system expressly rejected in Smith .- I respectfully dissent because I see the majority’s compelling-state-interest standard as “opening] the prospect of constitutionally required religious exemptions from civic obligations of almost every conceivable kind.” Id., 494 U.S. at 888, 110 S.Ct. at 1605, 108 L.Ed.2d at 892.